Citation Nr: 1317834	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy, including as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for right lower extremity radiculopathy, including as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from May 2000 to January 2001.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 and a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2012, the Board remanded these matters for additional development.  Also at that time, a claim for service connection for a psychiatric disability, to include as secondary to a service-connected lumbar spine disability, was also on appeal and subject of that remand.  A January 2013 rating decision granted service connection for a mood disorder (depression).  As that is considered a full grant of the benefit sought as to the claim for service connection for a psychiatric disability, it is no longer on appeal before the Board.  

The issue of entitlement to a rating in excess of 60 percent for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has left and right lower extremity radiculopathy that is associated with his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity radiculopathy, secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for service connection for right lower extremity radiculopathy, secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has current neurological disorders of the right and left lower extremities related to his service-connected lumbar spine disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Private medical records dated from January 2003 to August 2008 shows that the Veteran was noted to have complaints of low back pain and left leg radiating pain.  The Veteran was diagnosed with radiculopathy.

An August 2006 VA spine examination shows that the Veteran reported that he had four falls during the last year due to low back pain.  He did not see a doctor for treatment or documentation of the falls.  The Veteran indicated that he had intermittent erectile dysfunction and constant numbness.  He also stated that he had back flare-ups on average lasting longer than two weeks that he described as severe.   The Veteran stated that he had low back pain radiating to his posterior legs up to the calves.  The examiner noted that the Veteran had intervertebral disc syndrome.  He had low back pain with radiation to his legs associated with numbness.  Physical examination revealed a normal gait.  He was found to have moderate spasms and tenderness with no weakness.  Sensory examination to pain and light touch was noted as impaired, nonradicular.  Lasegue's sign was positive on the left.  The diagnosis was degenerative joint disease and disc disease of the lumbar spine; L5 radiculopathy; right lumbosacral paravertebral myositis; and left sacroilitis.  

An August 2006 private medical record show that the Veteran had been followed due to L5 radiculopathy and recurrent left lateral "epycanclitis."

A June 2007 VA peripheral nerves examination report shows that the Veteran complained of constant low back pain with bilateral lower extremity radiating pain, numbness, and heavy sensation of both lower extremities.  The Veteran stated that he had decreased sensation in both legs.  Right lower extremity had decreased pinprick light touch throughout the leg without specific dermatomal pattern, intact to pinprick light touch.  Left lower extremity intact.  The diagnosis and medical opinion was that there was no objective evidence of lumbosacral radiculopathy by electromyography testing.  There was minimal bulging L3-L4 and DJD L5-S1.  

A June 2008 private medical record shows that on EMG and nerve conduction testing a diagnostic impression provided was that of left L5 radiculopathy and right sural demielinating neuropathy.  

An August 2008 private MRI of the lumbosacral spine revealed disc desiccation and mild degenerative disc disease at several levels of the lumbosacral spine, small intraosseous disc herniation in the superior endplate of L4, and small posterocentral disc abnormality at L3-L4.  

A June 2009 VA spine examination shows that the Veteran complained of chronic low back pain which he described as pressure and current pain sensation which radiated to the left lower extremity.  He also reported left lower extremity numbness and tingling sensation.  The Veteran noted stiffness, spasms, and pain.  Lower extremity EMG/NCS testing was performed in July 2009 and revealed a normal study, with no lumbosacral radiculopathy.  The diagnoses were lumbar myositis and lumbar strain.  

A May 2012 VA spine examination report shows that the Veteran was diagnosed with lumbar strain and lumbar degenerative disc disease.  Sensory examination was normal except for the left lower leg/ankle and left foot/toes which was noted as decreased.  Straight leg raising test was positive on the left.  The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, the examiner indicated that the Veteran had left side radiculopathy that was mild.  He did not have any other neurologic conditions such as bowel or bladder problems.

In January 2013, a clarifying opinion was obtained from a different VA physician based on a review of the claims file, to include the prior May 2012 VA examiner's findings.  In that opinion the examiner noted that he had performed a limited review of the literature.  It was his opinion that the Veteran has a mild left lower extremity radiculopathy in an L4/L5/S1, sciatic nerve distribution.  

The Board observes that both VA and private treatment records demonstrate evidence of radiculopathy in the left lower extremity and sural demielinating neuropathy in the right lower extremity.  The Veteran has continuously complained of pain and decreased sensation radiating from his low back into his lower extremities with associated numbness.   Therefore, based on the foregoing, by resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has neurological disabilities of the right and the left lower extremities distinct from his service-connected lumbar spine disability, and due to the service-connected lumbar spine disability.   Accordingly, service connection is warranted for left and right lower extremity radiculopathy.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board may not address the initial ratings warranted for right and left lower extremity radiculopathy without prejudicing the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, upon receipt of this decision appropriate development will be undertaken to assign an initial rating.  Should the appellant disagree with that initial rating he must perfect an appeal to the decision which assigns the initial rating.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


ORDER

Service connection for left lower extremity radiculopathy is granted.

Service connection for right lower extremity radiculopathy is granted.


REMAND

The Veteran's lumbar spine disability was initially rated 60 percent under Diagnostic Code 5293 for intervertebral disc syndrome under the rating criteria in effect prior to September 23, 2002. 38 C.F.R. § 4.71a (2002).  Under the criteria in effect prior to September 23, 2002, a 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).  Since Diagnostic Code 5293 contemplated limitation of motion, a separate rating for limitation of motion could not be assigned.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454  (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2012). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a maximum 60 percent evaluation is warranted.  In this case, the Veteran is in receipt of the maximum disability rating allowable for ratings based on incapacitating episodes.  Thus, the General Rating Formula for Diseases and Injuries of the Spine provides for higher ratings for the Veteran's lumbar spine disability.  Of significance is this case, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

The Board finds that an examination of the Veteran's service-connected lumbar spine disability is necessary to clarify the extent that this disability causes neurological manifestations in addition to orthopedic manifestation.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination and examination of his lumbar spine.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include an electromyogram and nerve conduction studies, and all clinical findings should be reported in detail.  The examination should set out neurological findings indicating the extent and severity of the Veteran's service-connected lumbar spine disability and neurological disabilities of the lower extremities. The examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's lumbar spine disability and radiculopathy of the right and left lower extremities, and provide an assessment of the extent or severity of the disability with respect to each extremity. All neurological manifestations should be described in detail.  With respect to the sciatic nerve, if appropriate, the examiner should address whether the extent of impairment is mild, moderate, moderately severe, severe, or complete. 

2.  Readjudicate the claim for an increased rating for a lumbar spine disability, to include the determination of whether compensable ratings are warranted for service-connected disabilities of left and right lower extremity radiculopathy.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


